DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 13 October 2020, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. Double patent rejection will be withdrawn because the applicant filed a terminal disclaimer.
Moreover, applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2013/0169971 A1) in view of Yang et al. (US 2018/0260951 A1), and further in view of Onishi et al. (US 2006/0067570 A1).
a.	Regarding claim 1, Brown discloses a method for analysis of interferometric domain optical coherence tomography (OCT) of an object, the method executed on one or more 
receiving the OCT data comprising one or more A-scans over an interferometric domain (Brown discloses OCT system imaging in a single A-scan at ¶¶0025-0029);
generating location data associated with the one or more features for localizing the one or more features in the one or more A-scans (Brown discloses that “the reference arm could be designed to have the majority of the motion occur between the A-scan acquisitions. That is, the system would acquire an A-scan, then move the reference arm, and then acquire the next A-scan. There could be some overlap between the motion of the reference arm and the A-scan acquisition” at ¶0040); and 
outputting the feature detection and the location data (Brown discloses real-time updates at ¶¶0072-0077).
However, Brown does not disclose successively analyzing each of the one or more A-scans, using a trained feedforward neural network, to detect one or more features associated with the object by associating A-scan raw data with a descriptor for each of the one or more features, the descriptor comprises a defect in the object, analyzing each of the one or more A-scans to detect the one or more features comprises determining a class label indicating a probability representing presence of one or more defects with the object, the feed-forward neural network trained using previous A-scans with one or more known features; the location data comprising a location of each of the defects.
Yang discloses successively analyzing each of the one or more A-scans, using a trained feedforward neural network, to detect one or more features associated with the object by associating A-scan raw data with a descriptor for each of the one or more features, the feed-forward neural network trained using previous A-scans with one or more known features (Yang discloses deep image-to-image network, which is a convolutional neural network with feed-forwarding at ¶¶0022-0030). 

The suggestion/motivation would have been to enable “automatic [sic] localization and identification that can provide improvements in accuracy and efficiency” (Yang; ¶0003).
However, the combination does not disclose the descriptor comprises a defect in the object, analyzing each of the one or more A-scans to detect the one or more features comprises determining a class label indicating a probability representing presence of one or more defects with the object; and the location data comprising a location of each of the defects.
Onishi discloses the descriptor comprises a defect in the object, analyzing each of the one or more A-scans to detect the one or more features comprises determining a class label indicating a probability representing presence of one or more defects with the object (Onishi discloses that “In the feature value calculation part 531, other type(s) of a feature value(s) such as geometric feature value, feature value representing density in each defect candidate area 7 is further obtained and a classification of defect candidate may be performed together with the autocorrelation feature value with high accuracy. When it is important that a true defect is detected by classifying whether a defect candidate is true or false, it is preferable to make the threshold value small used in binarization of the probability product image or the simple differential image. By this operation, more defect candidate areas 7 are extracted and possibility for missing true defect is reduced. Also in this case, it is possible to reduce a probability of detecting a false defect by classifying on the basis of the autocorrelation feature value in the classifying part 54” at Figs. 3-531 and 54 and ¶¶0051 and 0054); and the location data comprising a location of each of the defects (Onishi discloses “autocorrelation feature values of each defect candidate area are extracted from the defect candidate image, the masked inspection image and the masked reference image, respectively” at ¶0053).

The suggestion/motivation would have been to “classify a class of a defect candidate of pattern on an object with high accuracy … [and] to perform a classification of a defect candidate easily” (Onishi; ¶0010).
b.	Regarding claim 4, the combination applied in claim 1discloses wherein the class label comprises at least one of a size, an area, or a volume of each of the defects Onishi discloses that “In the feature value calculation part 531, other type(s) of a feature value(s) such as geometric feature value, feature value representing density in each defect candidate area 7 is further obtained and a classification of defect candidate may be performed together with the autocorrelation feature value with high accuracy. When it is important that a true defect is detected by classifying whether a defect candidate is true or false, it is preferable to make the threshold value small used in binarization of the probability product image or the simple differential image. By this operation, more defect candidate areas 7 are extracted and possibility for missing true defect is reduced. Also in this case, it is possible to reduce a probability of detecting a false defect by classifying on the basis of the autocorrelation feature value in the classifying part 54” at Figs. 3-531 and 54 and ¶¶0051 and 0054).
c.	Regarding claim 5, the combination applied in claim 1 discloses wherein the location data comprises a location along the surface of the object Brown discloses that “the reference arm could be designed to have the majority of the motion occur between the A-scan acquisitions. That is, the system would acquire an A-scan, then move the reference arm, and then acquire the next A-scan. There could be some overlap between the motion of the reference arm and the A-scan acquisition” at ¶0040). 

e.	Regarding claim 7, the combination applied in claim 1 discloses wherein the location data comprises time information associated with the respective A-scan (Brown discloses the time and rate of the A-scan at ¶0034).
f.	Regarding claim 8, the combination applied in claim 1 discloses wherein the trained neural network comprises a trained Long-Term Short Memory (LSTM) machine learning model (Yang discloses a convolutional long short-term memory at Fig. 1 and ¶0018).
g.	Regarding claim 9, the combination applied in claim 1 discloses wherein the trained neural network comprises a trained convolutional neural network (CNN) machine learning model (Yang discloses deep image-to-image network, which is a convolutional neural network with feed-forwarding at ¶¶0022-0030). 
h.	Regarding claim 10, the combination applied in claim 1 discloses further comprising aggregating the one or more A-scans into a 13-scan (Brown discloses that “the reference arm could be designed to have the majority of the motion occur between the A-scan acquisitions. That is, the system would acquire an A-scan, then move the reference arm, and then acquire the next A-scan. There could be some overlap between the motion of the reference arm and the A-scan acquisition” at ¶0040).
h.	Regarding claim 11, the combination applied in claim 1 discloses further comprising determining whether each of the one or more features traverse adjacent A-scans (Brown discloses that “the reference arm could be designed to have the majority of the motion occur between the A-scan acquisitions. That is, the system would acquire an A-scan, then move the reference arm, and then acquire the next A-scan. There could be some overlap between the motion of the reference arm and the A-scan acquisition” at ¶0040).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN W LEE/Primary Examiner, Art Unit 2664